DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 21-26) with traverse in the reply filed on 2/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge (US 9900428 B1).

Consider claim 21, Hodge discloses a method for detecting a cellular device, the method comprising: 
determining an uplink parameter associated with a downlink message; 
(When searching for a cellular device or hotspot, for example, the detecting device enables a receiver to receive transmissions. The detecting device may focus the receiver on specific types of transmissions such as GSM, CDMA, LTE, or other cellular transmissions and/or may rotate through a variety of frequencies and transmission types including, for example, cellular transmissions and WIFI signals of a specific type. In an embodiment, the detecting device performs a survey of frequencies from communication sources nearby correctional facility 110, for example cellular tower 160, as previously described. Based on the results of the survey, detecting device can determine what frequencies the search should focus on, col. 11 l. 65 – col. 12, l. 3);
configuring a plurality of signal processing receivers to receive a potential uplink message according to the uplink parameter (Mobile devices 1-3 are also configured to gather information from target device 150. Mobile devices 1-3 can gather information related to the target device 150 from content of the transmitted communication from target device 150 or if needed mobile devices 1-3 can perform additional steps to gather additional information. For example, mobile devices 1-3 are configured to utilize an RF transmission to gather information from target device 150. As an example, mobile devices 1-3 are configured to simulate a cellular tower, such as cellular tower 160, and thereby gather information from target device 150 (col. 5, ll. 10 – 20); 

measuring a received power of the potential uplink message at the one or more signal processing receivers to confirm that the potential uplink message was transmitted by the cellular device (While monitoring a radio access technology, mobile devices 1-3 are configured to detect a transmission of a signal on the radio access technology from target device 150. For example, mobile device 1 may detect a carrier frequency of a transmitted signal from target device 150. Mobile devices 1-3 are also configured to gather information from target device 150. Mobile devices 1-3 can gather information related to the target device 150 from content of the transmitted communication from target device 150  col. 5, ll. 4-14) .

Consider claim 22, and as applied to claim 21 above, Hodge discloses wherein the uplink parameter is determined according to a downlink broadcast message received by at least one signal processing receiver of the plurality of signal processing receivers (When searching for a cellular device or hotspot, for example, the detecting device enables a receiver to receive transmissions. The detecting device may focus the 

Consider claim 25, and as applied to claim 21 above  Hodge discloses wherein the method comprises aggregating the received power from the one or more signal processing receivers to locate the cellular device (Location server 304 consists of any number of servers, and is configured to receive location and motion data from one or more of mobile devices 1-3 and/or fixed monitoring devices 4-5. The location and motion data is used by location server 304 to determine a location and/or motion of target device 150, location and motion of devices 1-5 that are near a location of the detection of target device 150, and location and motion of devices 1-5 that are moving towards or away from the location of the detection of the target device 150. If location information is received from multiple devices, location server 304 can use the information to triangulate an accurate location of target device 150, col. 10, ll. 5-16).

Consider claim 26, and as applied to claim 21 above, Hodge discloses wherein the method comprises determining the identity of the cellular device according to the uplink message (Gathered information is retrieved by the detecting device simulating a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Zhang et al (US 20150351013 A1, hereinafter Zhang).

Consider claim 23, and as applied to claim 21 above, Hodge does not expressly disclose wherein the uplink parameter is determined according to a downlink parameter stored in a database.
In the same field of endeavor, Zhang discloses wherein the uplink parameter is determined according to a downlink parameter stored in a database (The LAPS database 235 may be a set of data stored in the memory arrangement 210 that indicates the one or more PLMNs that are available for the station 200 to join based upon a location of the station 200, paragraph 25; the LAPS database 235 may further include the network band, the carrier frequency, the LAC/TAC, the cellid, etc. Using the above example, the LAPS database 235 may also include the GSM band 850 as the network band, which corresponds to an uplink frequency range of 824.2-849.2 MHz and a downlink frequency range of 869.2-894.2 MHz as well as a channel number range of 128-251, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Hodge in order to more efficiently determine Public Land Mobile Networks available in a geographic location.

In the same field of endeavor, Zhang discloses wherein the uplink parameter is accessed from a database of uplink parameters (The LAPS database 235 may be a set of data stored in the memory arrangement 210 that indicates the one or more PLMNs that are available for the station 200 to join based upon a location of the station 200, paragraph 25; the LAPS database 235 may further include the network band, the carrier frequency, the LAC/TAC, the cellid, etc. Using the above example, the LAPS database 235 may also include the GSM band 850 as the network band, which corresponds to an uplink frequency range of 824.2-849.2 MHz and a downlink frequency range of 869.2-894.2 MHz as well as a channel number range of 128-251, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Hodge in order to more efficiently determine Public Land Mobile Networks available in a geographic location

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642